Citation Nr: 1637275	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-47 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include depression.

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to service connection for a right hip disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran was on active duty from May 1978 to December 1980, and from September 1991 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision issued in January 2010 issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.  Following the perfection of his appeal, the Veteran proffered testimony at the RO in April 2013 before the undersigned Veterans Law Judge.  A transcript of that hearing was prepared and has been included in the claims file for review.

In July 2014, the matters on appeal were remanded for additional development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the mandates of the Board remand including the provision of VA medical examinations.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

A September 2015 rating decision granted entitlement to service connection for traumatic brain injury and a 10 percent rating was assigned from May 13, 2009.  The Board notes that the traumatic brain injury contemplates that claimed head injury and headaches disorders.  This action constituted a full grant of the benefits sought, and these claims are no longer open for appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In October 2015, the Veteran submitted a waiver of AOJ consideration of additional evidence pursuant to 38 C.F.R. § 20.1304 (2015).

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was in a motorcycle accident in active service in June 1980 and sustained an avulsion laceration to the right hip, the laceration on the right hip was sutured, and the Veteran was treated for an infection in the laceration before it healed.   

2.  It is as likely as not that the current healed scar on the right buttock/hip is related to the injury in active service.   

3.  The Veteran's right hip degenerative changes did not originate in service or until years thereafter, is not otherwise etiologically related to injury, disease, or other event in active service. 

4.  The Veteran sustained trauma to the head in a motor vehicle accident in May 1979, he sustained a closed head injury and a laceration to the right hip in a motorcycle accident in June 1980, and the November 1980 separation examination for the Veteran's first period of service indicates that examination of the spine and neck was normal.  

5.  The September 1991 enlistment examination for the Veteran's second period of service indicates that examination of the spine and neck was normal, the Veteran was in a motor vehicle accident in May 1992 and received medical treatment for injuries sustained, and the September 1992 separation examination report indicates that examination of the spine and neck was normal.    

6.  The Veteran's current cervical spine disability manifested by degenerative disc disease did not originate in service or until years thereafter, is not otherwise etiologically related to injury, disease, or other event in active service. 



CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a scar on the right buttock/hip have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for the establishment of service connection for a right hip and thigh disability other than the healed scar and radiculopathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for a cervical spine disability to include degenerative disc disease are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA has met its duty to notify for the claim.  The RO provided notice letters to the Veteran in June 2009, November 2009, and August 2014.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims and that the duty to assist requirements have been satisfied.  Service treatment records are associated with the file.  VA treatment records dated from 2008 to 2016 are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

The Veteran underwent VA examinations in 2010, 2012, and 2015 to obtain medical evidence as to the nature and etiology of the claimed right hip and thigh disability and the cervical spine disability.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiners provided medical opinions as to the nature and etiology of the claimed disabilities.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  

For these reasons, the Board finds that the duties to notify and assist the Veteran have been met and that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of this claims.

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the April 2013 hearing, the Veteran was assisted by a representative.  The undersigned VLJ fully explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  The VLJ explained that the evidence needed to substantiate the claims.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

2.  Service Connection Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis or degenerative disc disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

3.  Analysis: Service connection for a right hip and thigh disability.  

The Veteran asserts that he has a current right hip disability due to the motor vehicle accident in active service.  He stated that he received treatment for these disabilities in active service and since service.  Hearing Transcript dated in April 2013, pages 11, 12.  

The Board finds that the facts are in equipoise with respect to the question of whether the healed scar on the right buttock/hip was incurred in service.  The Board notes that the entrance examination for the first period of service dated in November 1977 indicates that examination of the skin was normal.  Service treatment records show that the Veteran was in a motorcycle accident in active service in June 1980 and sustained an avulsion laceration to the right hip in addition to a closed head injury with loss of consciousness.  The laceration on the right hip was sutured.  Service treatment records dated in June 1980 indicate that the Veteran was treated for an infection in the laceration; a June 1980 service treatment record indicates that there was still moderate drainage and no induration or erythema.  The Veteran was advised to continue with home care.  The remaining service treatment records for the first period of service including the separation exam dated in November 1980 make no mention of the scar on the right hip or buttocks.  However, a post service reserve exam report dated in August 1984 indicates that there was a 5 centimeter scar, semi-circular, on the posterior aspect of the right upper thigh.   

The service treatment records for the second period of service including the enlistment exam dated in September 1991 and the separation exam dated in September 1992 make no mention of the scar on the right buttock/hip.   

However, the Board finds that it is as likely as not that the current healed scar on the right buttock/hip is related to the injury in active service.  The Veteran was afforded VA examinations to obtain evidence as to whether the Veteran had a right hip or thigh disability.  The May 2012 VA examination report indicates that the diagnosis included healed right buttock, posterior hip laceration.  The Veteran reported sustaining a right hip laceration that occurred from a motorcycle accident in 1980 at Fort Hood.  He reported that he suffered a large laceration to the right posterior hip at the buttocks.  He was treated at Fort Hood and stated that he had hip problems since the injury.  The Veteran indicated that he did not seek further care on active duty and he started to seek care for the hip pain at VA in 2005 or 2006.  The Veteran reported that he noticed posterior right low back pain radiating into the right posterior hip and buttock down the leg to the foot.  He reported that the pain was constant but comes and goes in intensity.  He noticed tingling as well.  The Veteran indicated that he had no further injury or trauma to the hip.  Physical exam revealed a posterior scar at the buttock that measured 10 centimeters by .2 centimeters.  

A September 2014 VA examination report indicates that the VA examiner noted that when the Veteran referred to his "hip," the Veteran showed the examiner the lateral right buttock and the area of handlebar penetration as a result of the motorcycle accident and such penetration was at the gluteal fold mid-line posteriorly and slightly lateral.  The VA examiner stated that the scar was approximately 1.5 centimeters and nontender.  There was no keloid formation.  An October 2014 VA addendum opinion indicates that the VA examiner opined that the Veteran's injury is to the buttocks as a result of the motorcycle handlebars.  The VA examiner stated that there was a non-tender scar that does not bother the Veteran or cause him any significant interference in his activities of daily living.  The VA examiner opined that this injury did begin in service (and is thus greater than 50 percent likely to be related to service connected disability or a result of it) as a result of his accident wherein he has been given service connection but this injury does not involve his hip or his thigh.  

A January 2015 VA addendum opinion indicates that the VA examiner noted that the Veteran sustained an injury to his buttocks, as previously noted, as a result of a gash injury caused by the handlebars of the motorcycle he was riding.  The VA examiner opined that it was greater than 50 percent likely as not that the current buttock pain is related to the gash injury that occurred while in service.  The VA examiner further noted that there was a direct connection to this injury and this buttock injury also contributes to the Veteran's altered gait.  The VA examiner further stated that it was also greater than 50 percent likely that the Veteran's activity in service aggravated this condition as is suggested by the service treatment records and this condition began in service. 

The Board finds that the facts of the case are in equipoise with respect to the question of whether the Veteran's scar on the right buttocks/hip was incurred in service.  The Board notes that the service examinations dated in November 1980, September 1991, and October 1992 make no mention of this scar.  However, on the other hand, there is competent evidence that the Veteran has a healed scar on the right buttock/hip that is the result of the motorcycle accident in active service.  Thus, the benefit of the doubt is afforded the Veteran, and the Board concludes that healed scar on the right buttock/hip was incurred in service.  Service connection is granted for healed scar on the right buttock/hip.  38 U.S.C.A. §5107; 38 C.F.R. § 3.102.
 
The competent and credible medical evidence also show a diagnosis of radiculopathy of the right lower extremity.  See the VA examination reports dated in  January 2010, and May 2012.  The April 2016 VA examination report indicates that the Veteran had a diagnosis of radiculopathy on the right lower extremity.  Examination revealed moderate incomplete paralysis of the right sciatic nerve.  The Board notes that service connection is currently in effect for radiculopathy of the right lower extremity and a 20 percent disability rating is currently in effect.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current right hip degenerative changes first manifested many years after service separation and are not related to injury or event in active service.
 
As noted, the service treatment records show that the Veteran was in a motorcycle accident in in June 1980 and sustained an avulsion laceration to the right hip in addition to other injuries.  The evidence shows that the laceration to the right hip was caused by the motorcycle handlebars.  The laceration was sutured and healed.  The service treatment records do not show treatment for an orthopedic injury to the right hip or thigh.  The November 1980 separation examination report indicates that exam of the lower extremities was normal.  The Veteran separated from his first period of service in December 1980.  There is no competent evidence of record showing a diagnosis of degenerative changes in the right hip compensable to 10 percent within one year from service separation.  The Veteran was afforded a VA examination in March 1981.  The diagnosis was general physical exam with no significant abnormalities.  A right hip or thigh disability was not detected upon the general exam or upon the special orthopedic exam.  A January 1984 VA x-ray of the pelvis, hips, and femora revealed no abnormalities.  The January 1984 VA examination report indicates that on physical exam, manipulation of the hips revealed no abnormalities.    

The service treatment records for the second period of service indicate that on enlistment exam in September 1991, exam of the lower extremities was normal.  Service treatment records show that the Veteran sustained injuries in a motor vehicle accident in May 1992.  The Veteran was treated for cuts to the left eye and left arm and other minor cuts.  A right hip or thigh injury was not documented.  It was noted that the Veteran had soft tissue injuries.  The September 1992 separation examination report indicates that examination of the lower extremities was normal.  The Veteran separated from his second period of active service in September 1992.  An October 1992 reserves examination report indicates that examination of the lower extremities was normal except for a bunion on the right foot.  

There is no competent evidence of record showing a diagnosis of degenerative changes in the right hip compensable to 10 percent within one year from service separation.  A September 2011 VA X-ray examination of the right lower extremity was negative.  A December 2014 VA x-ray examination found mild degenerative changes in the right hip.  Thus, presumptive service connection for right hip arthritis pursuant to 38 C.F.R. § 3.307(a) is not warranted. 

The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of a right hip or thigh disability other than the healed scar or the right lower extremity radiculopathy either during active service or continuously since service separation.  The weight of the competent and credible evidence shows that pain and neurological symptoms the Veteran experiences in the right hip and thigh are attributed to the service-connected radiculopathy and the healed scar.  

The Veteran was afforded a VA examination in May 2012 to obtain medical evidence as to the current right hip or thigh disability.  The diagnosis was right lower extremity radiculopathy and healed right buttock/posterior hip laceration.  The Veteran stated that he started to seek care for the hip pain at VA in 2005 and 2006.  He indicated that he noticed posterior right low back pain radiating into the right posterior hip and buttock down the leg to the foot.  He stated that the pain was constant but comes and goes in intensity.  He noticed tingling as well.  

The Veteran underwent physical exam.  The VA examiner noted that the Veteran had tenderness in the sciatic area of the posterior hip.  There was no intrinsic hip pathology.  The VA examiner noted that the recent x-ray examinations were negative.  The VA examiner further noted that the Veteran complained of radicular type pain with range of motion testing with a positive straight leg raise at 45 degree and positive lesague and his exam was consistent with a lumbar radicular type pattern and not intrinsic hip pathology.  The VA examiner noted that there was a posterior scar at buttock measuring 10 centimeters by .2 centimeters.  The VA examiner opined that the right hip complaints represented radicular symptoms related to the lumbar spine disability.  

The Veteran was afforded a second VA examination of the right hip in September 2014.  The VA examiner noted that when the Veteran referred to his "hip," he showed the examiner the lateral right buttock and the area of handlebar penetration as a result of the motorcycle accident, such penetration being at the gluteal fold mid-line posteriorly and slightly lateral.  It was noted that at this time, the Veteran's pain was mainly in the low back and radiated to the right buttocks.  Occasionally the pain coursed down the lateral side of his right leg and settled on his right ankle joint.  The Veteran described the sensation "Like red ants was biting me."  On examination, this was dysthesia.  The Veteran stated that his low back pain and buttock pain had worsened over the last year or so.  In addition, he complained of numbness on the lateral aspect of the right thigh that has been present since the motorcycle accident.  The VA examiner indicated that as for the hip, there was no complaint of true hip pain. 

In an October 2014 VA addendum opinion, the VA examiner stated that the Veteran did not sustain a hip or a thigh injury and this had been consistently misdiagnosed in the records.  The VA examiner stated that the injury was to the buttocks as a result of the motorcycle handlebars and there was a non-tender scar that does not bother the Veteran or cause him any significant interference in his activities of daily living.  This injury does not involve his hip or his thigh and to say so would be inaccurate. 

As noted above, a December 2014 VA x-ray examination found mild degenerative changes in the right hip.  

In a February 2015 VA addendum opinion, the VA examiner opined that it was less than 50 percent likely as not that this Veteran's "hip" disorder began in service or was caused by or aggravated secondary to any service event as the clinical evaluation indicates that there was no injury to the hip joint, as was previously stated. 

The Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have a right hip or thigh disability other than the radiculopathy and healed scar on the right hip/buttocks that was incurred in active service or are related to injury or other event in active service.  The weight of the competent and credible evidence establishes the Veteran did not sustain an injury to the right hip or thigh in active service including in the motorcycle accident in active service.  The service treatment records do not documents a right hip or thigh disability other than the radiculopathy and pain from the lumbar spine disability and the symptoms from the laceration.  

The record shows that mild degenerative changes in the right hip were detected upon x-ray exam in December 2014, over 30 years after the motorcycle accident, over 20 years after separation from his second period of service, and 5 years after he filed his claim for compensation.  With respect to negative evidence, the fact that there were no records of any complaints, treatment, or diagnosis of a right hip or thigh disability (other than the radiculopathy and healed scar) for over 20 years after service separation weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of symptoms or findings for over two decades between the period of active service and manifestation of the right hip disability is itself evidence which tends to show that this disease did not have its onset in service or for years thereafter.

The Board finds that the weight of the competent and credible evidence establishes that the mild degenerative changes of the right hip are not related to injury or other event in active service.  As noted, the VA examiners determined that there was no injury to the right hip and thigh in active service after review of the record including service treatment records, interview of the Veteran, and physical exam.  
 
The Board finds the VA medical opinions to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiners reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran before rendering the medical opinions.  The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

There is no competent evidence of a nexus between the mild degenerative changes of the right hip that were detected in December 2014 and any documented event or incident of service.  There is no medical evidence that links the claimed disability to service.  

The Veteran himself has asserted that he had a right hip disability related to the motorcycle accident in active service.  The Veteran, as a lay person, does not have the competence to render an opinion as to the diagnosis, etiology, or onset of an orthopedic disability such as degenerative joint disease.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology or causation.  There is no evidence that the Veteran has medical expertise.  The Veteran has not provided or identified any medical evidence to support his contentions. 

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a right hip or thigh disability other than the radiculopathy or healed scar that is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for a right hip or thigh disability is denied. 




4.  Analysis: Service connection for a cervical spine disability. 

The Veteran asserts that he has a current neck disability due to the motor vehicle accident in active service.  He stated that he received treatment for this disability in active service and since service.  See the Travel Board Hearing Transcript dated in April 2013, pages 11, 12.  At the March 2015 VA examination, the Veteran reported having chronic neck pain since 1979 that was initially "unbearable" especially if he had to extend his neck; he described the pain as a "shooting pain" and a "pressure kind of pain."  He stated that the pain was located in the base of the Veteran's neck and was present most of the time.  He reported that the pain shoots down his right arm and is accompanied by a tingling feeling into his right hand.  The Veteran stated that his base line pain started in the service as a result of an automobile accident.  He indicated that he was more worried about his back and he didn't know he had neck problems.  

The medical evidence of record shows that the Veteran's current disability is degenerative disc disease of the cervical spine.  See the VA examination report dated in March 2015. 

Service treatment records dated in May 1979 show that the Veteran was in a car wreck ten days prior and sustained trauma to the head  He reported having a left frontal headache.  The assessment was trauma.  As discussed in detail above, the service treatment records show that the Veteran was in a motorcycle accident in in June 1980 and sustained a closed head injury with loss of consciousness and an avulsion laceration to the right hip.  An injury to the cervical spine was not documented.  X-ray examination of the skull was negative.  An x-ray examination of the cervical spine was not done.  Service treatment records dated after the accident in September 1980 and October 1980 show that the Veteran reported having low back pain since the motorcycle accident.  He received treatment for the low back pain.  At no time did the Veteran report neck pain during his first period of service.  He did not have any complaints pertinent to the neck upon separation exam.  The November 1980 separation examination indicates that examination of the neck and spine was normal.  The Veteran separated from his first period of service in December 1980.  There is no competent evidence of record showing a diagnosis of degenerative changes or disc disease in the cervical spine compensable to 10 percent within one year from service separation.  The Veteran was afforded a VA examination in March 1981.  The diagnosis was general physical exam with no significant abnormalities.  He underwent a special orthopedic exam.  A cervical spine disability was not detected or diagnosed.  He had no complaints pertinent to the neck.  Reserve examination reports dated in August 1984 and March 1988 indicate that exam of the neck and spine was normal.  

Service treatment records for the second period of active service show that upon enlistment exam in September 1991, examination of the neck and spine was normal.  A September 1991 service treatment record notes that the Veteran reported having pain in the back of his head that went down his back.  The diagnosis was low back pain and essentially normal exam and possible frontal sinusitis.  A cervical spine disability was not detected or diagnosed.  Service treatment records show that in May 1992, the Veteran was in a motor vehicle accident.  He was transported to the hospital and was treated for cuts to the left eye and left arm and other minor cuts.  The records indicate that he had soft tissue injuries.  A cervical spine disability was not diagnosed.  X-ray examination of the cervical spine was not performed.  The Veteran had no complaints pertinent to the cervical spine.  The September 1992 separation examination report indicates that examination of the neck and spine was normal.  The Veteran separated from his second period of active service in September 1992.  An October 1992 reserves examination report indicates that examination of the neck and spine was normal except for a bunion on the right foot.  At no time was a cervical spine disability diagnosed in active service.  

There is no competent evidence of record showing a diagnosis of arthritis or degenerative disc disease in the cervical spine compensable to 10 percent within one year from service separation.  VA treatment records show that the veteran first began to report cervical spine pain was in July 2010.  A September 2011 VA x-ray substantiated moderate degenerative changes in the cervical spine.  A June 2012 VA x-ray examination found moderate degenerative changes at C5-C6 and 7 with marginal osteophytes and narrowed disc spaces suggesting degenerative disc disease.  Thus, presumptive service connection for cervical spine arthritis or disc disease pursuant to 38 C.F.R. § 3.307(a) is not warranted. 

The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of a neck or cervical spine disability either during active service or continuously since service separation.  

In adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998).  I

The Veteran, as a lay person, is competent to report firsthand events such as an injury and to report observable symptoms such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As noted, the Veteran asserts that he has a current neck disability due to the motor vehicle accident in active service.  He stated that he received treatment for this disability in active service and since service.  The Veteran reported having chronic neck pain since 1979 that was initially "unbearable" especially if he had to extend his neck; he described the pain as a "shooting pain" and a "pressure kind of pain."  See the Travel Board Hearing Transcript dated in April 2013, pages 11, 12, and the March 2015 VA examination report.  

The Board finds that the Veteran is competent to report having cervical spine pain.  However, the Board finds that the Veteran's statements are not credible, and therefore, have no probative value.  The lay statements are not supported by or documented by the service treatment records.  As noted, the service treatment records do not at any time document any neck complaints.  The Veteran received treatment for chronic low back pain after the 1980 injury in the motorcycle accident and at no time during this treatment did the Veteran reported having unbearable or severe neck pain.  These lay statements are undermined by the contemporaneous medical evidence, specifically the service treatment records and the separation examination reports dated in November 1980 and September 1992 which show a normal cervical spine exam.  

The Board finds that the service treatment records and service examination reports are more probative than the Veteran's lay statements made almost 15 years after service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  The service treatment records document the Veteran's own report during service and are contemporaneous to the time period of the injury.  The weight of the competent and credible evidence establishes that the Veteran did not have a cervical spine injury or disability in active service and he did not have chronic and recurrent complaints of neck symptoms in service and continuously after active service.  

The post service evidence does not document any neck complaints until 2009, when the Veteran filed a claim for compensation for a neck disability.  These statements were first made over 15 years after service and were made in connection with the Veteran's claim for compensation.  The post service medical evidence does not document any neck complaints until 2010 when the Veteran reported having cervical pain.  In weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, while the Veteran has reported experiencing recurrent symptoms in active service and since active service, the Board finds that such statements are not credible and are not probative because these statements were made many years after service, were made in connection with the Veteran's claim for compensation, and are not supported by the contemporaneous medical evidence.  Thus, for these reasons, the Board finds that the weight of the competent and credible lay and medical evidence establishes that the Veteran did not have these symptoms in service or recurrent symptoms since service.  Thus, the Board finds that service connection pursuant to 38 C.F.R. § 3.303 (b), based upon continuity of symptomatology, is not warranted.

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current cervical spine disability first manifested many years after service separation and is not related to injury or event in active service.
 
The Veteran was afforded a VA examination in March 2015 and a medical opinion as to the etiology of the current neck disability was obtained.  The VA examiner noted that the Veteran sustained a closed head injury in a motorcycle accident and there was no sustained complaints of neck pain.  The VA examiner opined that it was more than 50 percent likely that he had neck pain as a result of this event as he has claimed but that pain was more than likely related to a cervical sprain.  The VA examiner stated that the Veteran's current problems are related to degenerative disc disease and based on his history regarding the essential absence of pain after seeking active psychologic treatment, it is less than 50 percent likely that his current neck problems are related to the service accident but are due to degenerative disc disease that has nothing to do with the accident as there was no history of injury to the structure and function of the cervical spine at the time of the accident and that the degenerative disc disease is a condition of this Veteran's life related to his genetic composition. 

The Board finds the VA medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran before rendering the medical opinion.  The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the weight of the competent and credible evidence establishes that the cervical spine disability first manifested many years after service separation and is not related to injury or other event in active service.  There is no competent evidence of a nexus between the cervical spine disability and any documented event or incident of service.  There is no medical evidence that links the claimed disability to service.  

The Veteran himself has related the cervical spine disability to service and to the injury in service.  As discussed above, the Veteran, as a lay person, does not have the competence to render an opinion as to the diagnosis, etiology, or onset of an orthopedic disability such as cervical spine degenerative disc disease.  See Jandreau; supra.  See also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology or causation.  There is no evidence that the Veteran has medical expertise.  The Veteran has not provided or identified any medical evidence to support his contentions that the cervical spine disability is medically related to injury, disease, or other event in service.  There is no competent evidence to establish a relationship between the cervical spine disability and service.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the cervical spine disability is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for a cervical spine disability is denied. 








ORDER

Service connection for a scar on the right buttock/hip is granted.    

Service connection for a right hip or thigh disability other than the radiculopathy and healed scar is denied.      

Service connection for a cervical spine disability manifested by degenerative disc disease is denied.      


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d).  Secondary service connection is granted where a service-connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).

The Board finds that an additional VA examination is necessary.  During the pendency of this appeal, the Veteran argued that he has depression that was due to the service-connected low back disability.  A January 2010 VA examination report indicates that the Veteran reported seeking mental health treatment due to his back pain.  At the hearing before the Board in April 2013, the Veteran asserted that service connection is warranted for depression.  He asserts that the motor vehicle accident at Fort Hood in 1980 increased his depression and since that accident and sustaining injuries, his depression has been move prevalent.  He stated that he had depression from all the wounds, because he was not able to do anything as far as living a normal life, or anything like that, because of all the pain that he was having.  Hearing Transcript, pages 4-6. 

Service connection is in effect for degenerative disc disease of the lumbar spine and a 20 percent disability rating is assigned.  Service connection is also in effect for radiculopathy of the left lower extremity and a 10 percent disability rating is assigned.  Service connection is in effect for radiculopathy of the right lower extremity and a 20 percent disability rating is assigned.  

The Veteran was afforded a VA psychiatric examination in January 2010 and October 2014.  The October 2014 VA examination report indicates that the diagnosis was major depression, recurrent, moderate; alcohol use disorder, and cocaine use disorder in remission.  The VA examiner opined that the major depression was less likely than not caused or aggravated by service; the alcohol use disorder was not caused by or a result of service, or aggravated by service; and the cocaine use disorder in remission, was not caused by or a result of service, or aggravated by service.  The VA examiner further opined that the current depressive symptoms are not caused by the injury in service, or pain attributed to that injury.  The VA examiner did not render an opinion as to whether the service-connected low back disability aggravated the depression.  

There is medical evidence that the service-connected traumatic brain injury (TBI) causes one or more neurobehavioral effects.  See the May 2012 VA TBI examination report.  There is no medical opinion that addresses whether the service-connected TBI aggravated the depression.    

Thus, the Board finds that a remand is required to obtain clarification of, and additional support for the VA medical opinions that addresses secondary service connection.  The Veteran should be afforded another VA psychiatric examination and a medical opinion should be obtained as to whether a service connected disability aggravates the current major depression.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a psychiatric examination to determine the nature and etiology of the claimed psychiatric disorder to include major depression.  The examiner should report all Axis I psychiatric diagnoses.  

The examiner should provide the following medical opinion: 

Is it at least as likely as not (50 percent or greater) that any current psychiatric disorder to include major depression was aggravated by the Veteran's service-connected lumbar spine disability, TBI, or other service-connected disability?  "Aggravated" means that the psychiatric disability was permanently worsened beyond the natural progression of the disease by the service-connected lumbar spine disability.   

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  After completing all indicated development, readjudicate the claim for service connection for a psychiatric disorder in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


